EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 19: “…(ii) analyze the individual audio tracks…values of rhythmicity, inharmonicity I and turbulence are combined to yield a predicted value of excitement….” 
Claim 20: “…(ii) analyze the individual audio tracks…values of rhythmicity, inharmonicity I and turbulence are combined to yield a predicted value of excitement….” 


DETAILED ACTION
This action is in response to communications filed 12/13/2021:
Claims 1-9 and 11-21 are pending
Claim 10 is cancelled
Double patenting rejection is withdrawn in view of accepted TD filed 12/13/2021
35 USC 112b rejections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see remarks, filed 12/13/2021, with respect to claims 1-9 and 11-21 have been fully considered and are persuasive.  The rejection of 7/12/2021 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-9 and 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 19-20, the prior art or combination thereof fails to disclose and make obvious the invention as a whole.  Specifically, Rowe, Cohen, and Aarts fail to explicitly teach the similar or obvious analyzing step which now involves rhythmicity, linear harmonic cost, turbulence, and inharmonicity in order to determine a predicted value of excitement as recited in claims 1 and 19-20. 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/QIN ZHU/Primary Examiner, Art Unit 2651